ORDER

Pursuant to the mandate of the Supreme Court of the United States reversing the judgment of this Court in this case entered on the 6th day of April, 1962 (228 Md. 239, 179 A. 2d 698), it is, this 31st day of July, 1963, ORDERED by the Court of Appeals of Maryland, that the judgment of the Superior Court of Baltimore City herein be and it is hereby reversed, and that this case be remanded to the said Superior Court of Baltimore City with directions to overrule the respondents’-appellees’ demurrer to the appellants’ petition for a writ of mandamus and to take further proceedings herein not inconsistent with the judgment and opinion of the Supreme Court of the United States in this case.
And it is FURTHER ORDERED that the costs herein on appeal in this Court, in addition to the costs in the Supreme Court of the United States awarded by that Court, be paid by John N. Curlett, et al., constituting the Board of School Commissioners of Baltimore City, the appellees in this Court, and that costs in the Superior Court of Baltimore City shall abide the event of the further proceedings above directed to be taken.
Frederick W. Brune Chief Judge
J. Lloyd Young, Clerk